DETAILED ACTION
The instant application having Application No. 16/983,107 filed on 8/3/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per independent Claim 1, it recites “execut[ing] an instruction in parallel across multiple threads” followed by “a compute unit to execute a dot-product instruction”.  However, it is unclear if the “dot-product instruction” is meant to antecedently refer to “an instruction” which is executed “in parallel across multiple threads”.
The claim also recites storing “input values of vector input operands” that have “different bit lengths than those of other input values of other vector input operands”, followed by executing dot-product with “the vector input operands…based on…a first vector input operand”.  This is generally unclear as to which “vector input operands” are referring to one another.  For instance, it is not clear if the “other vector input operands” is referring to e.g. “other vector input operands of the vector input operands”, or if the “first vector input operand” is similarly included of the vector input operands”.
The claim also recites “per 32-bit lane” and “the 32-bit lane”.  There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the smallest-sized input value of a first vector input operand” as well as “each of the smallest-sized input values”.  There is insufficient antecedent basis for these limitations in the claim.
In sum, the claim language is unclear regarding the instruction that is being executed, the vector input operands and their relationship to the instruction, the sizes/contents of the vector input operands, and the 32-bit lanes.  The Examiner suggests clarifying that the instruction being executed “in parallel across multiple threads” is a mixed-precision dot-product instruction, that the instruction operates (at least) on first and second vector input operands that are stored in the plurality of registers and that each comprise input values having a bit length different from the other vector input operand, and that the compute unit comprises a plurality of 32-bit lanes for executing the mixed-precision dot-product instruction across the multiple threads, wherein the number of parallel multiply operations per 32-bit lane is based on the smaller of the input value bit lengths in the first and second vector input operands.

As per Claim 4, it recites the limitation "the mixed-precision dot-product instructions".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 11, it recites the limitation "the first mixed-precision dot-product instruction".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 17, it is rejected for similar reasons as presented in the rejection of Claim 1 above.  

As per Claim 19, it recites the limitation "the mixed-precision dot-product instructions".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 23, it recites “The method of claim 1”.  There is insufficient antecedent basis for this limitation in the claim, because Claim 1 is an apparatus claim rather than a method claim.  For examination purposes, the Examiner interprets the claims as depending from Claim 17 rather than Claim 1, which provides proper antecedent basis for the limitation(s) in question.

As per Claim 25, it recites the limitation "the compute unit".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 26, it recites the limitation "the first mixed-precision dot-product instruction".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 32, it is rejected for similar reasons as presented in the rejection of Claim 1 above.  

As per Claims 33, 38-39, 44, and 46, each recites “The machine-readable medium of claim 23”.  However, Claim 23 is a method claim rather than a medium claim.  For examination 

As per Claim 34, it recites the limitation "the mixed-precision dot-product instructions".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 40, it recites the limitation "the compute unit".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 41, it recites the limitation "the first mixed-precision dot-product instruction".  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 47, it is rejected for similar reasons as presented in the rejection of Claim 1 above.  
Additionally, the claim recites storing and processing “a plurality of instructions”.  However, it is unclear if the later-claimed “instruction” executed “in parallel across multiple threads” and/or the “dot-product instruction” are meant to antecedently refer to one of the “plurality of instructions”, or to one another.

As per Claim 50, it recites the limitation "the mixed-precision dot-product instructions".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se.

Claim 32 recites “a machine-readable medium” having instructions for performing the claimed operations when executed by a machine.  Paragraph 00306 of the instant specification discusses “machine-readable medium”.  However, the specification fails to provide an explicit definition for the term, or to explicitly limit the term to non-transitory embodiments.  Therefore, it must be interpreted as inclusive of transitory forms of signal transmission which can store program code and are readable by a machine, such as a carrier wave or transmission wave, which are drawn to a form of energy.  Since energy is not one of the four categories of invention, the claim is directed to non-statutory subject matter.
A claim drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.



Allowable Subject Matter
Claims 1-31 and 47-62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  Additionally, Claims 32-46 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:  
The closest found prior art is Anderson et al. (US 2012/0191767), Tannenbaum et al. (US 2015/0169289), and Gonzalez et al. (US 10,114,554).  
Anderson discloses a multiplier circuit in a DSP that operates on multiple precision operands, the multiplier comprising parallel multiplier 
Tannenbaum discloses a floating-point multiply-add circuit that can operate on 32-bit operands or 16-bit operands.  In 32-bit mode, the circuit can compute multiply-add on three 32-bit operands.  In 16-bit mode, the circuit can compute dot-product on four 16-bit operands.
Gonzalez discloses a “Massively Asymmetric Precision (MAP) data representation wherein a vector can be stored comprising vector elements where the number of bits used to encode a vector element varies from element to element.
However, none of the references teach executing a dot-product instruction in parallel across multiple threads, wherein a first and second vector input operand of the dot-product instruction comprise different bit length values from one another, wherein the two vector input operands are stored in a plurality of registers in a processing cluster, the processing cluster comprising 32-bit lanes, and wherein a number of parallel multiply operations of the dot-product instruction is performed in one of the 32-bit lanes based on the smallest bit length found in the values of the two vector input operands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0129718  	Packed 16 Bits Instruction Pipeline
US 2015/0378741 	Architecture and Execution for Efficient Mixed Precision Computations in Single Instruction Multiple Data/Thread (SIMD/T) Devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182